Citation Nr: 0703424	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-14 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right 
ulnar nerve palsy.

2.  Entitlement to a compensable rating for a right forearm 
ulnar aspect scar.

3.  Entitlement to a compensable rating for a right elbow 
scar (previously characterized as a right forearm dorsal 
aspect scar).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served from November 1971 to 
November 1973.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Hartford Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2004, the appellant testified 
before a Decision Review Office, a transcript of that hearing 
is of record.  In April 2006 correspondence, the veteran was 
notified that a Travel Board hearing was scheduled.  In April 
2006, VA was notified that the veteran was unable to attend 
the June 2006 Travel Board hearing.  In August 2006, the 
veteran's representative requested that the veteran be 
scheduled for a video conference hearing.  The veteran did 
not appear for his January 2007 video conference hearing and 
to date, good cause has not been shown.  


FINDINGS OF FACT

1.  The veteran's right ulnar nerve palsy is manifested by 
weakness in the ulnar innervated muscles in the right hand, 
sensory loss, and intermittent shooting pains. 

2.  The veteran's right forearm ulnar aspect scar is 
superficial, measures 8 cm, is not tender or painful on 
examination, is not unstable and does not produce any 
impairment of function. 

3.  The veteran's right elbow scar is superficial, measures 8 
cm, is not tender or painful on examination, is not unstable 
and does not produce any impairment of function. 


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent is not warranted for the 
veteran's right ulnar nerve palsy. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp); 38 C.F.R. § 4.118, Diagnostic Code (Code) 
8516.

2.  A compensable rating is not warranted for the veteran's 
right forearm ulnar aspect scar. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Codes 7801-7805 
(2006).

3.  A compensable rating is not warranted for the veteran's 
right elbow scar. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.118, Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2002 
(prior to the rating appealed) VA letter explained what the 
evidence needed to show to substantiate the claims.  It also 
explained that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claims, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
While the November 2002 letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claims, 
it explained the type of evidence necessary to substantiate 
his claims and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claims.  The January 2003 rating 
decision, the April 2004 statement of the case (SOC), and the 
February and August 2005 supplemental SOC's provided the text 
of applicable regulations and explained what the evidence 
showed and why the claims were denied.

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  

March 2006 correspondence provided notice regarding 
disability ratings and effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He is 
not prejudiced by any defect in notice (including in timing) 
as he has had full opportunity to supplement the record and 
participate in the adjudicatory process after notice was 
provided.  Finally, it is not alleged that the notice in this 
case was less than adequate.

The veteran's relevant records have been secured.  The RO 
arranged for VA medical examinations.  He has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.

II.  Factual Background

On December 2005 VA examination, the examiner noted that in 
terms of functional capabilities the veteran was able to 
write with some difficulty.  The veteran indicated that using 
a computer for prolonged periods of time caused him to have 
discomfort.  He could not oppose the thumb to the pinky, but 
was able to do so with the first and second fingers.  
Activities such as buttoning his shirt and tying his shoe 
laces were a bit difficult, but he seemed to be able to 
manage with the remaining function in his right hand.  He had 
paresthesia and some sharp, jabbing pains in and around the 
scar on the ulnar aspect of the right forearm.  The scar at 
the elbow was nontender.  Physical examination revealed a 
well-healed transverse scar approximately 6 cm in length 
along the ulnar aspect of the right forearm.  There was a 
curvilinear scar at the medial aspect of the right elbow as 
well.  There was obvious atrophy of the first dorsal 
interosseous muscle, as well as of the right abductor digiti 
quinti (ADQ) muscle.  The veteran had excellent strength in 
the right forearm and proximal arm muscles.  There was marked 
weakness in the right ADQ and moderate atrophy of the right 
hypothenar eminence.  He could not oppose the right thumb to 
the fifth finger.  Sensory examination revealed marked 
hypoesthesia to touch, pinprick and temperature sensations in 
the fourth and fifth fingers, as well as the palmer aspect of 
the right hand.  He reported paresthesia to touch and 
pinprick in and around this scar in the mid-forearm.  The 
scar itself did not appear to be adherent to the subcutaneous 
tissues and seemed to be nontender.  His reflexes were intact 
throughout.  The rest of his neurological examination was 
also within normal limits.  The examiner noted that the 
veteran was already in a program for further rehabilitation 
and was a good candidate for vocational rehabilitation.  The 
examiner also noted that there were no scars on the dorsal 
aspect of the right forearm.   

October 2002 through May 2005 treatment records from Veterans 
Home and Hospital at Rocky Hill showed treatment for ulnar 
pain.  June 2003 correspondence from C. A. W., an Advanced 
Practice Registered Nurse, the indicated that she had treated 
the veteran for right arm pain and loss of motor function of 
the right lower arm since November 2002.  The veteran was 
felt to have a new neuroma formation that was contributing to 
his symptoms.  The veteran was advised to see a neurosurgeon 
if his symptoms progressed.  His condition was not expected 
to improve.  A June 2003 treatment record from Dr. C. noted 
that there was a scar consistent with the original injury and 
antecubital fossa consistent with surgery.  There was mild 
intrinsic muscle wasting and weakness.  Focal tenderness was 
consistent with neuromata.  The impression was neuropathic 
pain and questionable neuromata which might be improved 
surgically.  

On June 2005 VA scar examination, the veteran reported 
numbness (not a total loss of feeling) in the ulnar 
distribution of the forearm and hand.  For the past 5 years 
he had a "shooting" discomfort in the hand if anyone 
"grabs" the area of the laceration.  He was able to write 
(slowly), hold a grocery bag (preferably with the first two 
fingers), etc.  No specific treatment was given.  Physical 
examination revealed a right mid-forearm circumferential 
scar, non adherent to subcutaneous tissues.  At the right 
elbow, there was an S-shaped scar from ulnar transposition 
surgery approximately 15 cm, nonadherent to subcutaneous 
tissues, and approximately 8 cm.  There was no pain on 
examination.  The skin texture was mildly roughened but not 
atrophic, shiny or scaly.  The scars were not unstable; there 
was no elevation or depression of the surface contour of the 
scars on palpation.  The scars were superficial, not deep, 
and nontender.  There was no underlying tissue damage.  There 
was no inflammation, edema, or keloid formation.  The color 
of the scars was similar to normal adjoining skin.  There was 
not an area anywhere on the scars that consisted of 
induration and inflexibility and the scars did not cause any 
limitation of motion or other limitation of flexion.  

A June 2005 VA peripheral nerves examination revealed mild to 
moderate right ulnar neuropathy (4-/5 strength in the ulnar 
innervated muscles of the right hand, hypoesthesia) with 
reflexes intact.  His functional status indicted that he was 
able to hold up with the demands of his job when he was 
working.  The diagnosis was traumatic (partial) RIGHT ulnar 
neuropathy at the mid-forearm (1973); no change except that 
he reported intermittent shooting pains for the past five 
years.   

III.  Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

Ulnar Nerve Palsy

The RO has evaluated ulnar palsy of the veteran's left arm as 
40 percent disabling under Code 8516.  The current 40 percent 
rating has been in effect since 1984, and is protected. See 
38 C.F.R. § 3.951(a).  This Code provides that a 40 percent 
evaluation is assignable for severe incomplete paralysis of 
the major ulnar nerve.  A maximum evaluation of 50 percent is 
warranted for complete paralysis of the ulnar nerve of the 
minor upper extremity, which is defined as being manifested 
by the "griffin claw" deformity due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist.  38 C.F.R. 
§ 4.124a, Code 8516.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. §  
4.124a (2006).

As the veteran's 40 percent rating has been into effect for 
more than twenty years, it is protected and the only matter 
for the Board to consider in regards to this issue is whether 
a rating in excess of 40 percent is warranted.  Here, the 
medical evidence does not show that the veteran has more than 
severe incomplete paralysis of the major ulnar nerve to 
warrant a rating in excess of 40 percent.  On December 2005 
VA examination the examiner reported that there was obvious 
atrophy of the first dorsal interosseous muscle, as well as 
of the right ADQ muscle.  There was marked weakness in the 
right ADQ and moderate atrophy of the right hypothenar 
eminence.  There was marked hypoesthesia to touch, pinprick 
and temperature sensations in the fourth and fifth fingers, 
as well as the palmer aspect of the right hand.  On June 2005 
VA examination, the examiner indicated that the veteran's 
right ulnar neuropathy was mild to moderate and that there 
were no changes except intermittent shooting pains.  No 
medical professional has indicated that the veteran has a 
"griffin claw" deformity, marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences, or an 
inability to extend or spread certain fingers or flex the 
right wrist.  Rather, the veteran is still able to use, 
albeit to a somewhat limited extent, his right hand and 
fingers, and his right hand grip, while weak, is not 
completely impaired.  

The Board thus concludes that the criteria for an evaluation 
in excess of 40 percent for ulnar palsy have not been met.  
In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.  Rather, as there is a preponderance of 
the evidence against the claim, the claim must be denied. 



Scars

VA's Schedule for Rating Disabilities has been revised with 
respect to the regulations pertaining to evaluations of 
disorders of the skin.  38 C.F.R. § 4.118 was amended, 
effective August 30, 2002, and now includes new criteria for 
rating non-facial scars, found at Codes 7800 - 7805.  
38 C.F.R. § 4.118.  As the veteran's increased rating claims 
were filed (in November 2002) after the regulations were 
changed consideration will only be given under the new 
regulations.  
 
Under the criteria effective August 30, 2002, consideration 
of the rating for the veteran's right forearm ulnar aspect 
and right elbow scars must include Codes: 7801 (for scars -
not on head , face, or neck- that are deep and cause limited 
motion, ranging from 10 to 40 percent, with 10 percent 
warranted if the area exceeds 6 square inches or 39 sq. 
cms.); 7802 (for superficial scars that do not cause limited 
motion, 10 percent if the area exceeds 144 sq, inches or 929 
sq. cms); 7803 (10 percent for scars that are superficial, 
unstable); and 7804 (10 percent for scars that are 
superficial, painful on examination).  Code 7805, provides 
that scars may be rated on the basis of any related 
limitation of function of the body part which they affect. 38 
C.F.R. § 4.118 (effective August 30, 2002).

On December 2005 VA examination, the examiner indicated that 
there was a right forearm ulnar aspect scar, but specifically 
noted that there was not a scar on the dorsal aspect of the 
right forearm.  However, on both the December and the June 
2005 VA examinations two separate scars were identified; one 
was essentially characterized as being located on the right 
forearm and the other was essentially characterized as being 
located on the right elbow.  As there does not appear to be 
any other scars related to the veteran's in service injury 
and subsequent ulnar transposition surgery, the Board assumes 
that these are the same two scars for which an increased 
rating is sought and has recharacterized the scar relating to 
the dorsal aspect of the right arm to right elbow scar (as 
stated on the cover sheet).  

Here, both VA examinations indicated that the scars were 
nontender and not adherent to the subcutaneous tissues.  The 
June 2005 examination further indicated that the scars were 
superficial with no underlying tissue damage and no 
limitation of motion or other limitation of function caused 
by the scars.  So a compensable rating under the Code 7801 is 
not warranted.  The right forearm scar was approximately 8 cm 
and the second scar by the right elbow was approximately 15 
cm.  The scars are each less than one square inches in area, 
so a compensable rating under Code 7802 clearly is not 
warranted.  The June 2005 VA examination indicated that the 
scars were not unstable.  Also, there was no elevation or 
depression of the surface contour of the scars; there was no 
inflammation, edema, or keloid formations; there was not an 
area of the scar that consisted of induration and 
inflexibility; there was no limitation of motion or other 
limitation of function caused by the scars; so a compensable 
rating under Code 7803 is not warranted.  It has been noted 
that there was no pain in the scars on examination.  So a 
compensable rating under Code 7804 is not warranted.

On June 2005 VA examination, the examiner clearly indicated 
that there was no limitation of motion or other limitation of 
function caused by the scar.  Consequently, a compensable 
rating under Code 7805 (based on functional impairment) is 
not warranted.  

In short the findings pertaining to the veteran's two 
separate scars did not meet or approximate any criteria for a 
compensable rating.  Hence, a compensable rating is not 
warranted for either scar.


ORDER

A rating in excess of 40 percent for right ulnar nerve palsy 
is denied.  A compensable rating for a right forearm ulnar 
aspect scar is denied.  A compensable rating for a right 
elbow scar is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


